USCA4 Appeal: 22-6129      Doc: 16         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6129


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        COREY MAYO,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:14-cr-00081-HEH-DJN-1)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Corey Mayo, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6129       Doc: 16         Filed: 10/20/2022      Pg: 2 of 2




        PER CURIAM:

               Corey Mayo appeals the district court’s order denying his motions for

        compassionate release. We have reviewed the record on appeal and conclude that the

        district court did not abuse its discretion in denying relief. See United States v. Kibble, 992

        F.3d 326, 329 (4th Cir.) (providing standard), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm. United States v. Mayo, No. 3:14-cr-00081-HEH-DJN-1 (E.D. Va.

        Jan. 20, 2022). We deny Mayo’s motion for appointment of counsel and dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2